DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 was considered by the examiner.
Reasons for Allowance/Examiner’s Comments
	Regarding Claim 1, Popovich (US 2018/0275402) (of record) discloses an optical waveguide system (para [0006], a compact transparent light field display based on a holographic waveguide) comprising: a waveguide (WG) of optically-transparent material having upper and lower surfaces, at least one of the upper and lower surfaces being curved in at least one dimension (para [0008], [0061], [0062], Fig. 4, The waveguide comprises at least one transparent substrate, an input grating for coupling image light into a TIR path and an output grating for extracting light from the waveguide for viewing, relay image light from the image generator around a curved waveguide up to the grating waveguide devices, a GRIN waveguide 290 in embodiment of
the invention comprising a curved GRIN substrate 291 having a curved output surface structure 292 and an input surface structure 293); and a first holographic layer disposed at a first location in contact with a first surface from the upper and lower surfaces (para [0062], The waveguide forms a series of image surfaces 1314-16. The input surface structure 293 may be a microlens array formed using discrete refractive elements or a 
wavefront and cause said coupled optical wavefront to propagate along a first extent of the WG from the first location to a second location (para [0058], [0062], The red image light enters the waveguide 180 in the input grating region 202A which transmits the light into the fold grating where the active grating element 203 transmits the image to an active grating element in an adjacent row of the output grating. The
region 205A of this element is illuminated by red image light which is deflected out of the waveguide into the holographic diffuser/holographic tens array stack. The waveguide forms a series of image surfaces 1314, 1315, and 1316. The input surface structure 293 may be a microlens array formed using discrete refractive elements or a diffractive or holographic lens array).
Popovich does not teach wherein the optical waveguide system is configured such that extent of a foot-print in the at least one dimension remains substantially constant upon propagation of the coupled optical wavefront along the first extent of the WG, said foot-print defined by an intersection of the coupled optical wavefront with any of the upper and lower surfaces.
Additionally, neither Futterer (US 2014/0376207), Ayres et al. (US 2019/0293853), Waldern et al. (US 11,175,512), Robbins et al. (US 10,509,241), Leister (US 2019/0369403), Dimov et al. (US 2019/0317261), Levola et al. (US 2019/0285899), 
Regarding Claim 11, Popovich (US 2018/0275402) (of record) discloses a method for forming an image in light emanating from a source of light (para [0008], a light field display, comprising: at least one laser emitter; an optical modulator for modulating light from the laser emitter with video information; an electronically
controllable beam focus modulator; an array of electronically addressable beam scanning elements for projecting the image-modulated light over a field of view), 
the method comprising: propagating first light, incident onto a first holographic layer attached to a surface of an optical waveguide (WG) at a first location of the
WG, inside the WG to a second location, wherein said first light propagating inside the WG has an optical wavefront (para [0058], [0062], The red image light enters the waveguide 180 in the input grating region 202A which transmits the light into the fold grating where the active grating element 203 transmits the image to an active grating element in an adjacent row of the output grating. The region 205A of this element is illuminated by red image light which is deflected out of the waveguide into the holographic diffuser/holographic lens array stack. . . The waveguide forms a series of image surfaces 1314-16. The input surface structure 293 may be a microlens array formed using discrete refractive elements or a diffractive or holographic lens array); and
extracting light from the WG at the second location to form outcoupled light to generate the image at an image plane (para [0008], [0058], an array of electronically addressable beam scanning elements for projecting the image-modulated light over a field of view. . . The waveguide comprises at least one transparent substrate, an input 
row of the output grating), 
wherein the WG has upper and lower surfaces, at least one of the upper and lower surfaces being curved in at least one dimension (para [0008], [0061], [0062], The waveguide comprises at least one transparent substrate, an input grating for coupling image light into a TIR path and an output grating for extracting light from the waveguide for viewing. . .relay image light from the image generator around a curved waveguide up to the grating waveguide devices. ..a GRIN waveguide 290 in embodiment of the invention comprising a curved GRIN substrate 291 having a curved output surface structure 292 and an input surface structure 293). 
Popovich does not teach wherein a combination of the first holographic layer and the WG is configured such that extent of a foot-print in the at least one dimension remains substantially constant upon propagation of the first light inside the WG along a first axis, said foot-print defined by an intersection of the optical wavefront with any of the upper and lower surfaces.
Additionally, neither Futterer (US 2014/0376207), Ayres et al. (US 2019/0293853), Waldern et al. (US 11,175,512), Robbins et al. (US 10,509,241), Leister (US 2019/0369403), Dimov et al. (US 2019/0317261), Levola et al. (US 2019/0285899), 
	Claims 1-15 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest an optical waveguide system comprising “wherein the optical waveguide system is configured such that extent of a foot-print in the at least one dimension remains substantially constant upon propagation of the coupled optical wavefront along the first extent of the WG, said foot-print defined by an intersection of the coupled optical wavefront with any of the upper and lower surfaces”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-10 are allowable due to pendency on independent claim 1. 
Specifically regarding the allowability of independent claim 11:  The prior art of record does not disclose or suggest a method comprising “wherein a combination of the first holographic layer and the WG is configured such that extent of a foot-print in the at least one dimension remains substantially constant upon propagation of the first light inside the WG along a first axis, said foot-print defined by an intersection of the optical wavefront with any of the upper and lower surfaces”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 12-15 are allowable due to pendency on independent claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872